Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 17, 2021

                                     No. 04-21-00199-CV

          SOFOLI INVESTMENTS LLC, Sonia Hernandez and Rhenso Hernandez,
                               Appellants

                                               v.

         NURSE NEXT DOOR HOME HEALTHCARE SERVICES (USA), INC.,
                               Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI24021
                         Honorable Peter A. Sakai, Judge Presiding


                                        ORDER

        On September 8, 2021, counsel to Appellants, Andrew B. Raber, Lauren B. Harris, and
Stephanie Holcombe of Porter Hedges LLP, moved to withdraw as counsel to appellants,
indicating appellants have agreed to this motion. Because the motion complies with Texas Rule
of Appellate Procedure 6.5, the motion is granted. It is further ordered that Andrew B. Raber,
Lauren B. Harris, and Stephanie Holcombe must comply with their Rule 6.5(c) obligations.

        Appellants are advised that, in general, limited liability companies must be represented
by a licensed attorney. See Altech Controls Corp. v. Malone, No. 14-17-00737-CV, 2019 WL
3562633, at *7 (Tex. App.—Houston [14th Dist.] Aug. 6, 2019, no pet.) (mem. op.). Therefore, if
Appellant Sofoli Investments LLC wishes to file a reply brief or present oral argument (if the
court requests oral argument), it will need to retain counsel.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2021.
___________________________________
Michael A. Cruz,
Clerk of Court